Order entered May 13, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00492-CV

                               IVERY T. WILLIAMS, Appellant

                                                 V.

                                   DAVID GUTIERREZ, Appellee

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-04233-A

                                             ORDER
       Before the Court is appellant’s May 9, 2019 “Motion for Records”. In the motion,

appellant asks the Court “to review Plaintiff Rebuttle Response filed March 7, 2019 and all

records that support plaintiff claims, and argument with proof of claims!” Appellant further asks

that we reverse the trial court’s ruling. We DENY the motion. Appellant shall address the

merits of the appeal in the appellate brief that will be due thirty days after the clerk’s record and

any reporter’s record are filed.


                                                       /s/    BILL WHITEHILL
                                                              JUSTICE